     Case: 1:20-cv-00208-ACL Doc. #: 1 Filed: 09/29/20 Page: 1 of 4 PageID #: 1




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                    SOUTHEASTERN DIVISON

CHARLES CAWHORN,                               )
                                               )
               Plaintiff,                      )            Case No. 4:20-cv-1400
                                               )
v.                                             )
                                               )            Removal from
MAGNITUDE 7 METALS, INC., et al.,              )            New Madrid County Circuit Court
                                               )            Case No. 20NM-CV00471
               Defendant.                      )

              DEFENDANT MAGNITUDE 7 METALS’ NOTICE OF REMOVAL

       Defendant Magnitude 7 Metals, LLC (“Magnitude 7”), through the undersigned counsel,

hereby removes the state court action entitled Charles Cawhorn vs. Magnitude 7 Metals, Inc., et al.,

Case No. 20NM-CV00471 (filed in the Circuit Court of New Madrid County, Missouri).

                                         INTRODUCTION

       1.      On August 21, 2020, Plaintiff filed his Petition against Magnitude 7 and Defendant

Donna Rusche in the Circuit Court of New Madrid County, Missouri, Case No. 20NM-CV00471

(“State Court Action”) alleging:

            a. Count I: Interference with rights in violation of the Family and Medical Leave Act

               (“FMLA”),

            b. Count II: Disability discrimination in violation of the Americans with Disabilities Act

               (“ADA”),

            c. Count III: Failure to accommodate in violation of the ADA,

            d. Count IV: Retaliation in violation of the ADA, and

            e. Count V: disability discrimination in violation of the Missouri Human Rights Act

               (“MHRA”).
    Case: 1:20-cv-00208-ACL Doc. #: 1 Filed: 09/29/20 Page: 2 of 4 PageID #: 2




          2.   Pursuant to 28 U.S.C. § 1446(a), a copy of the state court action, along with all process,

pleadings and orders filed and served in the State Court Action prior to this removal are attached hereto

as Exhibit A. Plaintiff’s Petition is also separately attached hereto as Exhibit B.

          3.   A copy of the Civil Cover Sheet completed in connection with this case is attached

hereto.

          4.   As more fully set forth below, this case is properly removed to this Court pursuant to

28 U.S.C. § 1331 because Plaintiff asserts claims arising under federal law, namely the FMLA and

ADA, such that federal question jurisdiction exists. See Exhibit B, Count I, II, III, and IV.

                                      BASIS FOR REMOVAL

          5.   Federal district courts have original jurisdiction over claims “arising under the

Constitution, treaties, or laws of the United States.” 28 U.S.C. § 1331.

          6.   A claim arises under the laws of the United States when a federal question is presented

on the face of a plaintiff’s properly pleaded complaint. Caterpillar, Inc. v. Williams, 42 U.S. 386, 392

(1987).

          7.   The presence of a single federal claim gives the defendant the right to remove the case

to federal court. See Beneficial Nat’l Bank v. Anderson, 539 U.S 1, 8 (2003); Pet Quarters, Inc. v.

Depository Trust & Clearing Corp., 559 F.3d 772, 779 (8th Cir. 2009).

          8.   In any civil action of which the district courts have original jurisdiction, "the district

courts shall have supplemental jurisdiction over all other claims that are so related to claims in the

action within such original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution." 28 U.S.C. § 1367(a). “Claims within the action are part

of the same case or controversy if they ‘derive from a common nucleus of operative fact.’” Myers v.

Richland County, 429 F.3d 740, 7446 (8th Cir. 2005) (quoting City of Chicago v. International College



                                                   2
    Case: 1:20-cv-00208-ACL Doc. #: 1 Filed: 09/29/20 Page: 3 of 4 PageID #: 3




of Surgeons, 522 U.S. 156, 165) (1997))

       9.      Plaintiff’s Petition raises a federal question as Plaintiff alleges Magnitude 7 violated

the FMLA and the ADA, and thus this Court has original jurisdiction over those claims pursuant to 28

U.S.C. § 1331, and removal to this Court is proper. See Exhibit B, Counts I, II, III, and IV.

                                           PROPER VENUE

       10.     The United States District Court for the Eastern District of Missouri includes New

Madrid County, where the state court action is now pending, and thus this action is properly removed

to the Eastern District of Missouri pursuant to 28 U.S.C. § 1441(a).

                                      TIMELINESS OF REMOVAL

       11.     Magnitude 7 has timely filed this Notice of Removal within thirty (30) days of receipt

of a copy of the Petition through service or otherwise pursuant to 28 U.S.C. § 1446(b).

                                            CONCLUSION

       12.     Pursuant to 28 U.S.C. § 1446(d), Magnitude 7 is filing written notice of this removal

and a copy of the Notice of Removal with the clerk of the Circuit Court for New Madrid County,

Missouri, and will serve a copy of this notice on all parties to this action.

       13.     By filing this Notice of Removal, Magnitude 7 is not waiving any defense,

jurisdictional or otherwise, which it may possess. Magnitude 7 also does not concede that Plaintiff has

stated any proper claim against it.
                                                    Respectfully submitted,

                                                    /s/Carrie L. Kinsella
                                                    Carrie L. Kinsella, #65469MO
                                                    Rachel S. Kim, #71037MO
                                                    JACKSON LEWIS P.C.
                                                    222 S. Central Avenue, Suite 900
                                                    St. Louis, MO 63105
                                                    Telephone: (314) 827-3939
                                                    Facsimile: (314) 827-3940
                                                    carrie.kinsella@jacksonlewis.com
                                                    rachel.kim@jacksonlewis.com
                                                    Attorneys for Defendant Magnitude 7Metals, LLC.

                                                    3
    Case: 1:20-cv-00208-ACL Doc. #: 1 Filed: 09/29/20 Page: 4 of 4 PageID #: 4




                                  CERTIFICATE OF SERVICE
              I hereby certify that on this 29th day of September, 2020, a true and correct copy of the
foregoing Defendant Magnitude 7 Metals’ Notice of Removal was electronically filed with the
court’s CM/ECF system and that a true and correct copy was served via electronic mail upon the
following:


Shaun D. Hanschen
Diedre A. Peters
Blanton, Nickell, Collins,
   Douglas & Hanschen, LLC
219 S. Kingshighway
Post Office Box 805
Sikeston, MO 63801
shanschen@blantonlaw.com
dpeters@blantonlaw.com

Attorneys for Plaintiff Charles Cawhorn



                                                             /s/Carrie L. Kinsella

4829-2429-4092, v. 2




                                                  4
